Case 8:20-cv-00835-JGB-SHK Document 23-1 Filed 05/05/20 Page 1 of 2 Page ID #:307


    1                    UNITED STATES DISTRICT COURT
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
    2
                              SOUTHERN DIVISION
    3
           MELISSA AHLMAN, DANIEL
    4
           KAUWE, MICHAEL SEIF, JAVIER
    5      ESPARZA, PEDRO BONILLA,
           CYNTHIA CAMPBELL, MONIQUE
    6                                                        Case No.: 8:20-cv-835
           CASTILLO, MARK TRACE,
    7      CECIBEL CARIDAD
    8      ORTIZ, and DON WAGNER, on
           behalf of themselves and all others
    9      similarly situated,
   10
                 Plaintiffs,
   11                       v.
   12      DON BARNES, in his official capacity
           as Sheriff of Orange County, California;
   13      and ORANGE COUNTY,
   14      CALIFORNIA

   15            Defendant.
   16
   17
   18                     DECLARATION OF CRISTINA BECKER
   19   I, CRISTINA BECKER, declare as follows:
   20
           1. I am an attorney and mitigation specialist at the American Civil Liberties
   21
   22         Union, Capital Punishment Project.
   23      2. I make this Declaration based on personal knowledge, and if called to
   24
              testify I could and would do so as competently as follows:
   25
   26      3. I am an attorney for all listed plaintiffs in the above-mentioned case.
   27
   28


                                                 1
Case 8:20-cv-00835-JGB-SHK Document 23-1 Filed 05/05/20 Page 2 of 2 Page ID #:308


    1      4. I earned my Juris Doctor degree from Washington and Lee University
    2
              School of Law in 2013. I was admitted to practice law in the State of North
    3
              Carolina in 2014.
    4
    5      5. Due to the COVID-19 outbreak, I am unable to provide the required wet
    6
              signature on my pro hac vice application and ask that this Declaration serve
    7
    8         as a substitute.

    9      6. I declare under penalty of perjury under the laws of the United States that
   10
              the foregoing is true and correct and that this declaration was executed in
   11
   12         Durham, North Carolina on this 4th day of May, 2020.

   13
   14
                                              /s/ Cristina M. Becker
   15                                         Cristina M. Becker
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                                 2
